DETAILED ACTION
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1 – 4 and 11 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Simonson et al (U.S. Patent Application Publication No. 2010/0186917 A1) in view of Kusakari et al (Japanese Patent No. 11335966; English translation) and Lienhard (U.S. Patent No. 2,929,414).
With regard to Claim 1, Simonson et al disclose a composition that is paper (paragraph
0027) comprising filler that includes kaolinite, aluminum oxide and silica (paragraph 0029) and also comprises additives (paragraph 0052). Simonson et al fail to disclose tourmaline and a bioceramic composition comprised in a fabric.
Kusakari et al teach paper comprising 5 to 10% tourmaline by weight (paragraph 0008
for the purpose of obtaining paper that is far – infrared emitting, antibacterial and
deodorizing (paragraph 0005).
It therefore would have been obvious for one of ordinary skill in the art to provide for 5
to 10% tourmaline by weight in order to obtain paper that is far – infrared emitting,
antibacterial and deodorizing as taught by Kusakari et al.  The disclosed composition would be bioceramic, because Kusakari et al teach far – infrared emission, and would be structurally equivalent to a composition consisting of the kaolinite, aluminum oxide, silica and tourmaline comprised in a fabric.
Lienhard teaches the weaving of paper into a fabric (column 1, lines 19 – 24) for the
purpose of obtaining a fabric for upholstery (column 1, lines 15 – 18).
It therefore would have been obvious for one of ordinary skill in the art to provide for
weaving of paper into a fabric, therefore incorporating the paper into a fabric, in order to obtain
a fabric for upholstery as taught by Lienhard.
With regard to Claims 2 – 4 and 11 – 12, the amount of filler is at least about 50% by weight (paragraph 0047). The amount of kaolinite is therefore at least 50% by weight.
With regard to Claims 13 – 14, alternatively, the amount of filler is at least about 10% by weight (paragraph 0047). It would have been obvious for one of ordinary skill in the art to provide for the claimed amount of silica, as at least about 10% by weight is disclosed.
With regard to Claims 15 – 16, the claimed structure and dravite are taught by Kusakari et al (paragraph 0007).

3.	 Claims 9 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Simonson et al (U.S. Patent Application Publication No. 2010/0186917 A1) in view of Kusakari et al (Japanese Patent No. 11335966; English translation) and Lienhard (U.S. Patent No. 2,929,414) and further in view of Liang et al (Chinese Patent No. 1887784 A; English translation).
Simonson et al disclose a composition as discussed above. The claimed particle dimension is not disclosed. However, Liang et al teach a composition comprising kaolinite and tourmaline and having the claimed particle dimension (kaolin; fourth page, paragraph (2) Mixing) for the purpose of providing a health material (fourth page, paragraph (1) Ingredients).
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed particle dimension to provide a health material as taught by Liang et al.

4. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable
over Simonson et al (U.S. Patent Application Publication No. 2010/0186917 Al) in view of
Kusakari et al (Japanese Patent No. 11335966; English translation) and GB 1,093,041 and GB
883,264.
Simonson et al disclose a composition that is paper (paragraph 0027) comprising filler in the amount of up to 50% by weight (paragraph 0042) that is kaolinite (paragraph 0029) and also comprising additives (paragraph 0052). Simonson et al fail to disclose about 10% tourmaline by weight and about 14 wt% silicon dioxide and about 18 wt% aluminum oxide.
Kusakari et al teaches paper comprising 5 to 10% tourmaline by weight (paragraph 0008)
for the purpose of obtaining paper that is far – infrared emitting, antibacterial and
deodorizing (paragraph 0005).
It therefore would have been obvious for one of ordinary skill in the art to provide for 5
to 10% tourmaline by weight in order to obtain paper that is far – infrared emitting, antibacterial and deodorizing as taught by Kusakari et al. Although the disclosed amounts of
kaolinite and tourmaline are not identical to the claimed amount, the disclosed amounts overlap
the claimed amounts. It would have been obvious for one of ordinary skill in the art to select
any values within the disclosed ranges, including values that overlap the claimed ranges.
The disclosed composition would be bioceramic, because Kusakari et al teach far – infrared
emission.
GB 1,093,041 teaches paper comprising silicon dioxide in the amount of up to 40 wt%
for the purpose of obtaining newspaper (page 2, lines 6 – 17).
It therefore would have been obvious for one ordinary skill in the art to provide for
silicon dioxide in the amount of up to 40 wt% in order to obtain paper that is newspaper
as taught by GB 1,093,041. Although the disclosed range is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to select any range within the disclosed range, including values that are within
the claimed range.
GB 883,264 teaches paper comprising aluminum oxide in the amount of 1| to 20 wt%
(page 2, lines 31 – 34) for the purpose of obtaining paper having whiteness (page 1, lines 32 – 40).
It therefore would have been obvious for one ordinary skill in the art to provide for
aluminum oxide in the amount of 1 to 20 wt% in order to obtain paper having whiteness
as taught by GB 883,264. Although the disclosed range is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to select any range within the disclosed range, including values that are within
the claimed range.

5. 	Claims 18 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Simonson et al (U.S. Patent Application Publication No. 2010/0186917 A1) in view of
Kusakari et al (Japanese Patent No. 11335966; English translation) and GB 1,093,041 and GB
883,264 and further in view of Snaidr (U.S. Patent Application Publication No. 20060137701
Al).
Simonson et al, Kusakari et al and GB 1,093,041 and GB 883,264 disclose a composition
comprising paper as discussed above. With regard to Claims 18 – 20, Simonson et al
and Kusakari et al and GB 1,093,041 and GB 883,264 fail to disclose about 18 wt%
zirconium oxide.
Snaidr et al teach paper comprising zirconium oxide in the amount of up to 65 wt%
(paragraph 0030) for the purpose of obtaining paper that is smokable (paragraph 0014).
It therefore would have been obvious for one ordinary skill in the art to provide for up to
65 wt% in order to obtain paper that is smokable as taught by Snaidr et al. Although
the disclosed range is not identical to the claimed range, the disclosed range overlaps the
claimed range. It would have been obvious for one of ordinary skill in the art to select any range
within the disclosed range, including values that are within the claimed range.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782